Stephens, J.
An entry upon a petition for certiorari which, under the ruling this day made in Flood v. Empire Investment Co., ante, 257 contains an acknowledgment of service of notice of the sanction of the writ, and which also contains a waiver of “all other” and “further service,” amounts not only to an acknowledgment of notice of the sanction of the writ, but also to a waiver of notice of the time and place of hearing. The acknowledgment and waiver having been made more than ten days before the sitting of the court to which the certiorari was returnable, as required in section 5190 of the Civil Code of 1910, the judge of the superior court erred in dismissing the certiorari in each case on the ground that the required notice had not been given.

Judgment i/n each case reversed.


Jenkins, P. J., and Bell, J., concur.

E. F. Goodrum, for plaintiff in error.
L. U. Bloodworth, B. J. Fowler, Nottingham, & Nottingham, contra.